By the Court.

“The counsel for the people had “ rested, and the counsel for the defendants had closed “ their cross-examination, and one of them was proceeding “ to sum up to the jury. It is too late in this state of the “ case to examine witnesses, however important their tes- “ timony may be. There must be a rule, and that rule “ must be enforced ; if it should be departed from in this “ case, it would be urged as a precedent in others, perhaps “ with the same reason. The rule is, after the witnesses “ for the people have been examined, and also those on the “ part of the prisoner, and the counsel have commenced “ commenting upon the evidence to the jury, it is too late “ to offer additional testimony.”